Citation Nr: 1740171	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-30 833 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction of the disability rating for a back disability from 40 percent to 10 percent, effective July 1, 2008 was proper.

2.  Entitlement to an increased rating for a back disability, evaluated as 40 percent disabling prior to July 1, 2008, 10 percent disabling from July 1, 2008, 20 percent disabling from March 9, 2011, and 40 percent disabling from February 1, 2012.  

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1955 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, November 2014, and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2011, the Veteran testified at a hearing before a Veterans Law Judge.  In October 2015, the Veteran requested another hearing with a Veterans Law Judge.  In June 2016, the case was remanded to afford the Veteran a hearing.  In April 2017, the Veteran's attorney appeared at a hearing before the undersigned Veterans Law Judge.  The Veteran was unable to appear personally at the hearing.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  At the time of the reduction in the assigned disability rating from 40 percent to 20 percent on July 1, 2008, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected lumbar spine disability had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  The RO also did not review the entire medical history of the lumbar spine disability.

2.  During the appeal period, the Veteran's back disability has been manifested with flexion to 50 degrees at worst with consideration of functional loss and without unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least four weeks during any 12-month period.

3.  For the entire initial rating period, the Veteran had right and left lower extremity radiculopathy which was no more than moderate in degree.

4.  The Veteran meets the schedular requirements for TDIU since February 13, 2007; his service-connected disabilities preclude him from securing and maintaining gainful employment.

5.  The Veteran's service-connected disabilities leave him in need of regular aid and attendance.

  
CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for the Veteran's back disability, from 40 percent to 10 percent effective July 1, 2008, was not warranted.  38 U.S.C.A. 
§ 1155 (West 2016); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.73, Diagnostic Code 5242 (2016).

2.  The criteria for a disability rating in excess of 40 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5242 (2016).

3.  The criteria for a 20 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2016).

4.  The criteria for a 20 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2016).

5.  The criteria are met for a TDIU from February 13, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).

6.  The criteria for special monthly compensation on the basis of the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2016); 38 C.F.R. §§ 3.350 (b), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Rating Criteria for Lumbar Spine Disability

The Veteran's lumbar spine disability is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Reduction of Rating for Low Back Disability

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran at the Veteran's latest address that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105 (e).  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344 (a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344 (b).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Under the provisions of 38 C.F.R. § 3.344 (c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344 (c).

In determining whether the reduction was proper in this case, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 
2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325   (1995).

Service connection for a lumbar spine disability has been in effect since March 1963.  The 40 percent rating for the Veteran's back disability was assigned in a May 2003 rating decision.  The rating was based on an April 2003 examination.  The April 2003 VA examination noted that the Veteran had difficulty bending, pushing, turning, and twisting.  He had forward flexion of the lumbar spine to 60 degrees.   The Veteran used a back brace to stabilize his gait.  

The 40 percent rating was based on rating criteria that were in effect prior to September 26, 2003.  Prior to September 26, 2003, lumbosacral strain was rated according to Diagnostic Code 5295.  A maximum 40 percent evaluation was assignable for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2003).

In an August 2007 letter the RO proposed to reduce the rating for a lumbar spine disability from 40 percent to 10 percent.  A rating decision in August 2007 proposed a reduction from 40 percent to 10 percent.  The rating reduction was effectuated in an April 2008 rating decision.  The rating reduction was based on the RO's determination that a review of medical records showed an improvement in his back disability.  

In a January 2009 statement, the Veteran disagreed with the proposed rating reduction.  He stated that his back disability had actually worsened.

An August 2007 letter informed the Veteran of a proposed reduction of the disability rating for his lumbar spine.  The Veteran was provided with a 60-day period to submit evidence in support of his claim.  The April 2008 rating decision on appeal reduced the rating for the Veteran's low back disability from 40 percent to 10 percent, effective July 1, 2008. 

The Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105 (e).  An August 2008 rating decision proposed to reduce the rating for low back disability.  The Veteran was informed of the proposed reduction in an August 2007 letter.  He was given 60 days to present additional evidence and was notified at his address of record.  The Veteran was informed that the reason the RO proposed to reduce his ratings for low back disability was because his condition had improved.  The final reduction was implemented in an April 2008 rating decision.

The effective date of the reduction, July 1, 2008, was effective the last day of the month after expiration of the 60-day period from the date of notice of the April 2008 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R.
§ 3.105(e).  Thus, all procedural requirements were met.

The Board notes that a July 2016 rating decision proposed to reduce the rating for the Veteran's lumbar spine disability from 40 percent to 20 percent; however, it does not appear that the proposed rating reduction was effectuated.

The Board will now review the April 2008 rating decision that reduced the rating for the Veteran's low back disability to determine whether the reduction was supported by the evidence. 

The reduction of the rating for the Veteran's low back disability was based on a June 2007 VA examination.  The June 2007 examination shows that the Veteran had forward flexion to 95 degrees, lateral flexion to 40 degrees bilaterally, and left and right lateral rotation to 35 degrees.  He performed three repetitions of range of motion without additional limitation of motion.

In the August 2007 decision proposing the rating reduction, the RO cited a VA examination dated in June 2007, which showed forward flexion of the lumbar spine to 95 degrees.  The April 2008 rating decision promulgating the reduction cited an MRI report dated in 2003.  No other medical reports or history were cited in the specific decision promulgating the reduction. 

In reviewing both the proposal to reduce, as well as the decision promulgating the reduction, the RO clearly did not make a specific determination that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350.  Moreover, the RO did not apply 38 C.F.R. §§ 4.1  and 4.2 or Schafrath, as the RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that the evidence reflected an actual change in the disability.  The Board emphasizes that whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the disability. Schafrath, 1 Vet. App. at 594. 

When the RO reduces a rating without observance of the law, its action was without authority and the reduction is void ab initio.  Therefore, the 40 percent rating for the Veteran's lumbar spine disability restored, effective July 1, 2008.

Increased Rating for Lumbar Spine Disability
  
An April 1963 rating decision granted service connection for a back disability and assigned a non-compensable rating.  A 10 percent rating was assigned from January 1997.  A 40 percent rating has been in effect since February 2003.  A claim for an increased rating was received in June 2007.  

The Veteran had a VA examination in June 2007.  The Veteran reported a history of  a strain type injury of the low back in service.  On examination, the Veteran walked with a right-sided limp.  The Veteran had forward flexion to 95 degrees, lateral flexion to 40 degrees on both sides, and lateral rotation to 35 degrees on both sides.  The Veteran was able to perform three repetitions of range of motion.  The range of motion of the back was not additionally limited by pain, fatigue, weakness, or lack of endurance.

A private treatment record dated in July 2009 noted spasms in the lower paraspinal muscles.  Range of motion was significant for flexion to 60 degrees and extension to 10 degrees.  An EMG of the lower extremities was ordered.

At a March 2011 VA examination, the Veteran reported continued pain since a back injury in service.  He reported that his current symptoms included mild to moderate pain localized to the lumbar area most of the day.  He reported flare-ups with pain, particularly with pain radiating into his leg.  The Veteran reported that he required crutches four times in the past several years as a result of flare-ups of pain.  During such flare-ups, he had difficulty with prolonged walking, difficulty sleeping, and increased pain in his left leg.  During these periods had had 10 degrees  range of motion in all directions.  The Veteran reported that he was treated with Tylenol and Aleve and occasional Percocet.  He used a brace when he expected prolonged walking and standing.  The Veteran denied incapacitating episodes in the past 12 months. Upon physical examination, the Veteran had forward flexion to 80 degrees, with pain from 50 to 80 degrees.  The range of motion of the lumbar spine was not additionally limited with three repetitions.

A VA treatment record dated in May 2012 reflects that the Veteran had flexion to 60 degrees and extension to 20 degrees.  Motor strength of the muscles of the bilateral lower extremities was 5/5 throughout.

The Veteran had a VA examination in October 2014.  Examination showed forward flexion to 60 degrees, with no objective evidence of painful motion.  On repetitive use testing, the Veteran had flexion to 60 degrees.  There was no ankylosis of the lumbar spine.  The Veteran had not had incapacitating episodes of intervertebral disc syndrome in the past 12 months.  The Veteran reported that he regularly used a back brace.   The examiner noted that the Veteran's back condition impacted his ability to work.  Due to his back condition, the Veteran was unable to perform heavy, light, or sedentary work.  He reported that he had previously worked in home contracting.

Upon VA examination in June 2016, the Veteran reported radicular pain bilaterally to the mid-thighs. He reported frequent tingling in the right leg and occasional tingling in the left leg.  Range of motion testing showed flexion to 60 degrees.  The Veteran had pain with weight-bearing.  The Veteran did not have additional limitation of motion with repetition.

Muscle strength testing of the lower extremities was normal, except for 4/5 right hip flexion and right toe extension.  The Veteran did not have muscle atrophy.  Right knee and right ankle reflexes were hypoactive.  The Veteran's left knee reflexes were normal.  Sensory examination of the upper anterior thigh, knee, lower leg, ankles and feet was normal.  The examination noted mild intermittent pain of the left lower extremity and mild paresthesias and dysesthesias of the lower extremities.  Numbness of the lower extremities was not present.  The examiner indicated that the sciatic nerves were affected.   The severity was described as mild.  Ankylosis of the spine was not present.  

The Board finds that a rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.  A higher rating is not assignable under the General Rating Formula, as the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  A higher rating is not warranted based upon incapacitating episodes, as the Veteran does not have incapacitating episodes having a total duration of 6 weeks during a 12-month period. 

The rating criteria further provide that neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  Service connection is currently in effect for bilateral lower extremity radiculopathy, and separate evaluations are assigned.  The evidence does not show any other neurological manifestations of the Veteran's lumbar spine disability which warrant separate ratings.

Increased Ratings for Radiculopathy of the Lower Extremities

A November 2014 rating decision granted separate 10 percent ratings for radiculopathy of the right and left lower extremities, effective from February 2007.  .
Paralysis of the sciatic nerve is rated according to Diagnostic Code 8520.  Under that rating code, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is assignable for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum rating of 80 percent is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, VA should consider the applicability of the radicular group ratings.  See 38 C.F.R. § 4.124a , Diseases of the Peripheral Nerves, Note.

Upon VA examination in June 2007, the Veteran reported pain in the right lower limb, which was attributed to sciatica.  He reported that his right leg pain was constant and interfered with his sleep.  On examination, there was no impairment to light touch and pinprick of the skin of the right foot.  There was no muscle atrophy of the right leg, but there was weakness of right lower limb motion.  The examiner indicated that the Veteran had degenerative joint disease causing a "sciatica-like picture."

Private treatment records dated in July 2009 show that the Veteran complained of right lower leg radiculopathy and numbness.  An EMG was recommended.  A June 2009 report noted an abnormal EMG of the bilateral lower extremities.  The Veteran was diagnosed with lumbar root irritation/ radiculopathy.  

At a March 2011 VA examination, the Veteran reported mild to moderate lumbar pain radiating from the gluteal area to the left leg and was associated with mild numbness and tingling.  The examination noted mild subjective symptoms of paresthesias and dysesthesia in the lower extremities.  However, there was no objective evidence of decreased sensation to light touch or monofilament testing.

A February 2012 VA examination noted confirmed MRI evidence of bilateral neural foraminal narrowing at L4-L5. On examination, there was no objective evidence of radiculopathy.   The examiner opined that the Veteran did have radiculopathy, consisting solely of pain and no functional consequences.

A report of an October 2014 VA examination noted muscle strength of the hips and knees, ankle plantar flexion, ankle dorsiflexion, and great toe extension was normal.  There was no muscle atrophy.  The Veteran had normal reflexes of both knees and hypoactive reflexes of the ankles.  Sensory examination of the upper anterior thigh, thigh/knee, lower leg/ ankle, and foot and toes was normal.  Symptoms included mild intermittent pain of the lower extremities and mild paresthesias and dysesthesias of the lower extremities.  The examiner diagnosed mild radiculopathy of both lower extremities.  

Upon VA examination in June 2016, the Veteran reported continued radicular pain bilaterally to the mid thighs.  Sensory examination of the lower extremities was evaluated as normal.    

The evidence during the appeal period establishes that the Veteran's subjective symptoms included radicular pain, numbness, and tingling.  Objective findings include an abnormal EMG examination in July 2009, findings of right leg weakness in on the June 2007 VA examination, and hypoactive reflexes of the ankles.  There have been no findings of muscle atrophy of either lower extremity.  Based upon symptoms and findings described above, the Board finds that separate 20 percent ratings are assignable under Diagnostic Code 8520 for incomplete paralysis of the lower extremity sciatic nerves that is no more than moderate in degree.  The Board finds that left and right lower extremity radiculopathy did not more nearly approximate a rating based on moderately severe incomplete paralysis during the rating period.    


TDIU

In the June 2016, remand the Board found that the issue of entitlement to TDIU was raised by an October 2014 VA examination report in conjunction with the Veteran's claim for an increased rating for his lumbar spine disability.  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of TDIU, disabilities of common etiology will be considered a single disability.  Id. 

Service connection is in effect for lumbar strain with degenerative joint disease and radiculopathy of the right and left lower extremities.  The schedular requirements for TDIU have been met since February 13, 2007,  the date on which the Veteran had a combined rating of 70 percent, with at least one disability rated at 40 percent or more.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce employability."  Halstead v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A March 2007 VA examination noted that the Veteran worked in various light labor jobs.  The Veteran reported that he retired in the 1990's due to a combination of age, his Social Security benefits kicking in, and not feeling well in general due to medical problems, including back pain.  

Upon VA examination in March 2011, the Veteran reported that was employed in multiple jobs and occupations since service.  He reported that he left these positions in the 1990's due to multiple medical problems, including diabetes mellitus, intestinal colitis, and back pain.  

In October 2014, a VA examiner opined that the Veteran's lumbar spine disability impacts his ability to work.  The examiner stated, "Because of the back condition, the Veteran is unable to perform heavy, light, or sedentary work.  He previously worked in home contracting."  

The Veteran met the rating percentage criteria for TDIU under 38 C.F.R. § 4.16 (a) effective from February 13, 2007.  The evidence shows that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment throughout the increased rating period from June 4, 2007.  Accordingly, a TDIU is warranted from June 4, 2007.

SMC

Under 38 U.S.C.A. § 1114 (l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or, is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2016); 38 C.F.R. § 3.350 (b) (2016). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b)(3).  The following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 
38 C.F.R. § 3.352 (a).

There need not be a constant need but, rather, only a regular need for aid and attendance.  Id.  It is not required that all of the disabling conditions are present or are due to a service-connected condition to warrant SMC.  Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A March 2016 VA examination noted leg weakness of unclear etiology, possibly due to metastatic prostate cancer.  The examiner noted that it was impossible for the Veteran to get around the house, and he was prone to falls in the shower or bath.  He required nursing assistance due to his leg weakness and the need for medication management.  He did not have restrictions regarding the use of his upper extremities.  He was able to walk using a walker, but he was prone to falls.  He was unable to leave his house due to his leg weakness.  The Board notes that  the June 2007 VA examination indicated that there is leg weakness associated with the Veteran's back disability and lower extremity radiculopathy.   The March 2016 examination report shows that he is in need of regular aid and attendance due primarily to his leg weakness.  The Board finds that SMC on the basis of a need for aid and attendance is warranted.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

The rating reduction from 40 percent to 10 percent disabling, effective July 1, 2008, for a back disability, was improper; a 40 percent disability rating for a back disability is restored effective July 1, 2008, subject to the laws and regulations governing monetary benefits.

A  disability rating in excess of 40 percent for a back disability is denied. 

A 20 percent rating is granted for radiculopathy of the right lower extremity.

A 20 percent rating is granted for radiculopathy of the left lower extremity.  

A TDIU is granted from February 13, 2007.

Entitlement to SMC on the basis of a need for aid and attendance is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


